Citation Nr: 0023112	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
January 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's claim for service connection for a back 
disorder was denied in a December 1981 Board decision.  Under 
the law, that decision was final.  Subsequent rating actions 
in July 1989 and April 1994, denied the veteran's application 
to reopen his claim due to the lack of new and material 
evidence.  No appeals were filed, and under the law, those 
decisions became final.  In March 1998, the veteran attempted 
to reopen his claim.  

The present appeal arises from an April 1998 rating decision 
in which the RO determined that no new and material evidence 
had been presented to reopen the veteran's claim for service 
connection for a back disorder.  The veteran filed an NOD in 
March 1999, and the RO issued an SOC that same month.  In May 
1999, the veteran testified before a Hearing Officer at the 
VARO in Buffalo.  A supplemental statement of the case was 
issued that same month.  The veteran filed a substantive 
appeal also in May 1999.  






FINDINGS OF FACT

1. In an April 1994 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for a back disorder.  No appeal was filed, and 
under the law, the decision became final.  

2. The evidence introduced into the record since the April 
1994 rating decision which denied the veteran's 
application to reopen a claim for service connection for a 
back disorder, is cumulative of evidence previously 
considered or does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reveal complaints or treatment for a back disorder.  During a 
separation medical examination, there was no finding of 
musculoskeletal defects.  

Thereafter, in November 1977, the veteran filed a formal 
claim for service connection for a back disorder.  That same 
month, the RO received treatment records from John Forrest, 
M.D., dated from May 1977 to August 1977.  These records 
noted the veteran's treatment for a back disorder.  In 
particular, in a May 1977 treatment record, the veteran was 
noted as reporting no previous back surgery, injuries, 
allergies, or recent laboratory work-up.  Subsequently, in 
December 1977, on VA examination, the veteran was diagnosed 
as suffering from early degenerative arthritis of the lumbar 
spine.  

In a January 1978 rating decision, the veteran was denied 
service connection for a back disorder.  

In June 1980, the veteran submitted a statement to the RO in 
which he noted that he had suffered a back injury in service, 
and that following service, his back had continued to bother 
him.  The veteran included three "buddy" statements which 
noted that the veteran had injured himself in service when 
the handle on an ammunition box the veteran was carrying 
broke, causing him to fall and injure his back.  

Thereafter, in March 1993, the RO received a Robert Packer 
Hospital Radiology report, dated in January 1993.  The report 
revealed that a radiographic study of the veteran's back had 
revealed advanced discogenic disease at L1-2 with moderate 
discogenic disease at L4-5 and L5-S1, and moderate 
osteoarthritis of the low lumbar apophyseal joints.  

In May 1993, the RO received Saint Joseph's Hospital 
treatment records dated in January 1988.  These records noted 
the veteran's treatment for a prostate disorder.  That same 
month, May 1993, the RO received a statement from the veteran 
in which he noted that following service he had been treated 
by various physicians in Elmira, NY, and had also worked 
various jobs, although he was forced to go on social security 
pension in 1982.  

In September 1993, the RO received medical records from Steve 
Allen, M.D., dated from March 1981 to May 1988.  These 
records noted the veteran's treatment for urinary frequency, 
obesity, abdominal discomfort, and chronic low back pain.  

Thereafter, the RO received a VA consultation report, dated 
in January 1993.  The examiner noted the veteran's reported 
history of back pain since service.  He indicated that if you 
listened to the veteran's story, you would have to attribute 
some of his back disorder to his claimed injury in service.  

In January 1994, the RO received VA Outpatient Clinic (VAOPC) 
Sayre medical records, dated from March 1985 to October 1993.  
These records noted the veteran's complaints and treatment 
for a number of disorders, included back pain.   

In March 1998, the RO received a statement from the veteran, 
in which he reiterated previously made contentions with 
respect to injuring his back in service, and that he had 
received treatment for his back post service.  He 
additionally noted that he had not reported his back problems 
during his separation medical examination because he had been 
too proud to ask for help, and he had been very anxious to 
get out of the military.  The veteran also indicated that his 
back pain had increased, and that he suffered from numbness 
in his legs.  

In March 1999, the veteran submitted to the RO a statement in 
which he again reported that he had injured his back in 
service, and that he had not incurred any post-service back 
injury.  He additionally reported having been treated by a 
number of doctors post-service, many of whom were deceased, 
and also of having radiographic studies of his back 
undertaken at medical facilities.  That same month, the 
veteran submitted to the RO a copy of an MRI (magnetic 
resonance imaging) report, dated in January 1999.  The 
report's impression, noted a mild degree of segmental spinal 
stenosis due to degenerative bony hypertrophy at levels L3-4, 
L2-3, and L1-2; some bulging annulus at multiple levels; mild 
neural foraminal stenosis at L5-S1; and degenerative facet 
arthropathy at multiple levels.  

Also in March 1999, the veteran submitted a statement to the 
RO, in which he reported that he had not realized that his 
claimed treatment for a back injury in service had not been 
documented in his service medical records.  He also reported 
that at his unit reunion, he had talked with an army buddy 
who had been present when the veteran was reportedly injured 
when the ammunition box handle broke.  

In May 1999, the veteran testified before a Hearing Officer 
at the VARO in Buffalo.  He reported being injured in service 
and being treated at the base hospital.  The veteran also 
stated that post-service medical records of his treatment for 
his back had either been lost or destroyed.  Furthermore, he 
testified that he did not have any competent medical 
statement from a doctor, relating his back disorder to 
service.  

II.  Analysis

The veteran's application to reopen his claim for service 
connection for a back disorder was denied in April 1994.  He 
did not file an appeal, and the decision became final.  In 
order to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to the discussion of the evidence which has been 
submitted since the April 1994 RO decision, the Board must 
first note that the Court had previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which must now be followed is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for a back disorder, is that which has been submitted since 
the RO entered its decision on this matter in April 1994.  





Evidence submitted since the final RO decision entered in 
1994 includes:

1. Lay statements from three army buddies, dated in 
June 1980.  
2. MRI report dated in January 1999.  
3. Veteran's statements dated in March 1998 and March 
1999.  
4. Personal Hearing transcript, dated in May 1999.  

After a review of the record and the applicable law, the 
Board finds that none of the evidence added to the file since 
April 1994, constitutes new and material evidence sufficient 
to warrant reopening the veteran's claim for service 
connection for a back disorder.  In reaching this conclusion, 
it is noted that the supportive statements from the veteran's 
army buddies had previously been considered in the Board's 
December 1981 final decision.  An MRI report, while 
documenting the veteran's back disability, did not relate the 
disability to service.  Otherwise, there is no competent 
medical evidence of record, i.e., medical opinion evidence, 
reflecting that the veteran's current back disorder is 
related to his period of service.  

Thus, while some of the evidence is new; it is cumulative of 
previous evidence already reviewed, or in the case of the 
three lay statements, duplicative of evidence previously 
considered, and therefore, it does not change the previous 
analysis in any way.  Therefore, it does not bear directly or 
substantially on the specific matter, and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claims.  Furthermore, the veteran's 
lay assertions, noted in his written statements and 
articulated at his personal hearing, although they are, no 
doubt, sincerely felt, do not constitute competent medical 
evidence sufficient to reopen a claim.  See Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  In summary, the 
Board finds that the evidentiary items are not new and 
material, based upon the fact that they do not bear directly 
and substantially upon the specific matter under 
consideration, as required by 38 C.F.R. § 3.156(a).  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, the Board would be compelled to point out that, for 
the same reasons discussed above (e.g., a lack of medical 
nexus evidence), the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Bostain v. West, 11 
Vet.App. 124, 127 (1998), ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Carbino v. Gober, 10 Vet.App. 507, 510 
(1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); see also McManaway v. West, 13 Vet.App. 60, 66 
(1999), noting that, even where a veteran asserts continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition . . . ."  The Board thus 
concludes that new and material evidence to reopen the 
veteran's claim for a back disorder, has not been presented.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a back disorder, the 
claim may not be reopened.  


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, and the claim is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

